DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “. . . propagate along the desired propagation direction without a need for the one or more power amplifiers to generate plural component signals satisfying precise relationships among phases and amplitudes thereof for generating and steering the outgoing RF signal.” in line 18 which previously describes the use of power amplifiers to generate an outgoing RF signal but then mentions “without a need for the one or more power amplifiers to generate plural component 
Claim 12 recites the limitation “regularly update” and its subsequent depending claims. The term “regularly update” is not a limited term of art, nor has the Applicant specifically defined it.  Since this limitation is undefined and unrestricted by the Applicant, the Examiner asserts that its scope is undefined.  However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation as any update. 
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chethik et al. (US PAT 6961025 hereinafter Chethik) in view of Hwang et al. (US-20210099222 hereinafter Hwang).

Regarding claim 1, Chethik teaches A radio transceiver comprising: an antenna array comprising a body frame and a plurality of horn-antenna elements distributed and mounted on the body frame (Chethik 6:12-14 “Antenna elements 402 can comprise any suitable antenna element, such as a horn antenna element” fig 4 [shows a body frame where antenna elements 402 are distributed]), the 
body frame having a shape of at least one half of an ellipsoid (Chethik fig 4; 2:30-34 “ the non-planar shaped antenna array surface may comprise any non-planar shape, such as a spherical convex shape, a spherical concave shape, a parabolic convex shape, a parabolic concave shape, an ellipsoidal convex shape, an ellipsoidal concave shape,”), an 
individual horn-antenna element (Chethik 8:3-4 “the shaped surface comprises a convex spherical surface and the antenna elements comprise horn elements.”) having a boresight direction (Chethik fig 8a “812”), 
respective boresight directions provided by the plurality of horn-antenna elements being mutually different (Chethik 8:10-15 “For example, as illustrated in FIG. 8a, assume the desired direction of the antenna beam is along arrow 812. In this case, antenna element 808 (the "reference antenna element") will produce a gain pattern or radiation pattern 810 which has a main lobe axis in the desired beam direction 812. ” [A desired direction of an antenna beam as noted by element 812 corresponds to a boresight and multiple horn antenna with different boresight directions are shown.]);
	 one or more processors configured to (Chethik 11:15-16 “Switch control logic 1006 may comprise any suitable control circuitry, such as a processor”), 
upon receipt of a request for transmitting an outgoing (Chethik 7:55-56 “transmit signals pass into splitter 702”; 2:41-47 “In accordance with this embodiment, the switching circuitry comprises a signal splitter adapted to split a signal into N-number of signals. In addition, the switching circuitry includes a switching matrix comprising N.times.M-number of switches, and switch control circuitry adapted to control the switching matrix so that a specified set of the N-number of M-number of antenna elements are switched on” [switching on antenna elements based upon a switch control circuitry corresponds to a receipt of a request]) and 
steering the outgoing RF signal to propagate along a desired propagation direction (Chethik 4:16-18 “the beam is steered by selecting an array element that points most nearly in the general direction that is desired.”), 
select a preferred antenna element from the plurality of horn-antenna elements such that the boresight direction of the preferred antenna element is closest to the desired propagation direction (Chethik 4:15-20 “the beam is steered by selecting an array element that points most nearly in the general direction that is desired. One or more arrays of elements that are contiguous to the selected element are enabled.”);
	 and a transmitter module controllable by the one or more processors (Chethik fig. 8a; 11:15-16 “Switch control logic 1006 may comprise any suitable control circuitry, such as a processor”) and comprising one or more power amplifiers, wherein the transmitter module is configured to generate the outgoing RF signal by the one or more power amplifiers (Chethik 7:49-50 “switching circuitry 700 may comprise a signal amplifier 714” [signal amplifier 714 corresponds to a power amplifier]) and 
to feed the generated outgoing component signals satisfying precise relationships among phases and amplitudes thereof for generating and steering the outgoing (Chethik 9:53-57 “In accordance with this embodiment, switching circuitry is configured to switch on a set of 61 or fewer antenna elements at any one time, and it will steer the antenna beam by activating or enabling different sets of the 61 or fewer antenna elements.”).
While does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hwang teaches the outgoing RF signal (Hwang 0065 “The MIMO antenna array configuration may optionally include a plurality of Radio Frequency (RF) chains coupled to the plurality of antenna arrays”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify of Chethik to include the beamforming MIMO system and method of Hwang.  One would have been motivated to do so in order to maximize signal quality (Hwang 0019).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hwang merely teaches that it is well-known to incorporate the particular radio frequency transmissions.  Since both Chethik and Hwang disclose similar beamforming architectures, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


2, Chethik in view of Hwang teach The radio transceiver of claim 1.
	 Hwang further teaches wherein the plurality of horn-antenna elements is distributed on the body frame such that the antenna array provides a field of view (FOV) of at least 120° (Hwang 0023 “ Furthermore, ideal scenarios are introduced, for example, a phased antenna array has 180° FOV, for example, ±90° from a normal direction, whereas maximum FOV in practice may be less than 180°, for example 120°.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify of Chethik to include the beamforming MIMO system and method of Hwang.  One would have been motivated to do so in order to maximize signal quality (Hwang 0019).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hwang merely teaches that it is well-known to incorporate the particular radio frequency transmissions.  Since both Chethik and Hwang disclose similar beamforming architectures, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 3, Chethik in view of Hwang teach The radio transceiver of claim 1.
	 Chethik further teaches wherein the shape of the body frame is hemispherical (Chethik fig 4; 2:30-34 “ the non-planar shaped antenna array surface may comprise any non-planar shape, such as a spherical convex shape, a spherical concave shape, a parabolic convex shape, a parabolic concave shape, an ellipsoidal convex shape, an ellipsoidal concave shape,”).

4, Chethik in view of Hwang teach The radio transceiver of claim 1.
	 Chethik further teaches wherein the shape of the body frame is spherical (Chethik fig 4; 2:30-34 “ the non-planar shaped antenna array surface may comprise any non-planar shape, such as a spherical convex shape, a spherical concave shape, a parabolic convex shape, a parabolic concave shape, an ellipsoidal convex shape, an ellipsoidal concave shape,”).

Regarding claim 5, Chethik in view of Hwang teach The radio transceiver of claim 1.
	 Chethik further teaches wherein the individual horn-antenna element is a pyramidal horn antenna or a corrugated pyramidal horn antenna (Chethik 6:21 “pyramidal horn antenna elements can be used.”).

	Regarding claim 6, Chethik in view of Hwang teach The radio transceiver of claim 1.
	  Chethik further teaches wherein the individual horn-antenna element is a conical horn antenna or a corrugated conical horn antenna (Chethik 2:19-22 “In one embodiment, the antenna elements comprise horn antenna elements, such as, for example, cylindrical horn antenna elements, conical horn antenna elements”).

	Regarding claim 7, Chethik in view of Hwang teach The radio transceiver of claim 1.
	  Chethik further teaches wherein the transmitter module is further configured to: generate plural independent outgoing RF signals; and send out the independent outgoing RF signals through different antenna elements selected from the plurality of horn-antenna elements for transmitting the independent outgoing RF signals along different propagation directions (Chethik fig 5-6; 6:56-60 .
	Regarding claim 15, Chethik teaches A method for steering an outgoing (Chethik 6:12-14 “Antenna elements 402 can comprise any suitable antenna element, such as a horn antenna element” fig 4 [shows a body frame where antenna elements 402 are distributed]), the 
body frame having a shape of at least one half of an ellipsoid (Chethik fig 4; 2:30-34 “ the non-planar shaped antenna array surface may comprise any non-planar shape, such as a spherical convex shape, a spherical concave shape, a parabolic convex shape, a parabolic concave shape, an ellipsoidal convex shape, an ellipsoidal concave shape,”), 
an individual horn-antenna element (Chethik 8:3-4 “the shaped surface comprises a convex spherical surface and the antenna elements comprise horn elements.”) having a boresight direction (Chethik fig 8a “812”), 
respective boresight directions provided by the plurality of horn-antenna elements being mutually different (Chethik 8:10-15 “For example, as illustrated in FIG. 8a, assume the desired direction of the antenna beam is along arrow 812. In this case, antenna element 808 (the "reference antenna element") will produce a gain pattern or radiation pattern 810 which has a main lobe axis in the desired ;
	 selecting a preferred antenna element from the plurality of horn-antenna elements such that the boresight direction of the preferred antenna element is closest to the desired propagation direction (Chethik 4:15-20 “the beam is steered by selecting an array element that points most nearly in the general direction that is desired. One or more arrays of elements that are contiguous to the selected element are enabled.”);	 
generating the outgoing (Chethik fig. 8a [shows a signal transmission]);
	 and feeding the generated outgoing (Chethik 9:53-57 “In accordance with this embodiment, switching circuitry is configured to switch on a set of 61 or fewer antenna elements at any one time, and it will steer the antenna beam by activating or enabling different sets of the 61 or fewer antenna elements.”).
While does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hwang teaches the outgoing RF signal (Hwang 0065 “The MIMO antenna array configuration may optionally include a plurality of Radio Frequency (RF) chains coupled to the plurality of antenna arrays”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify of Chethik to include the beamforming MIMO system and method of Hwang.  One would have been motivated to do so in order to maximize signal quality (Hwang 0019).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d .



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chethik et al. (US PAT 6961025 hereinafter Chethik) in view of Hwang et al. (US-20210099222 hereinafter Hwang) and in further view of Faulkner (US PAT 5699069).

	Regarding claim 8, Chethik in view of Hwang teach The radio transceiver of claim 7.
 	Chethik further teaches wherein the transmitter module is further configured such that an individual independent outgoing RF signal is 
	does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Faulkner teaches RF signal is generated with a carrier frequency selected from a plurality of different carrier frequencies (Faulkner 6:34-38 “A set of frequency control lines 74 connect with respective ones of the oscillators 66, 68 and 70 for controlling the frequencies of the respective oscillators, thereby to enable adjustment of a carrier frequency as may be useful for reduction of multipath interference.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify of Chethik and the beamforming MIMO system and method of .

Claim(s) 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chethik et al. (US PAT 6961025 hereinafter Chethik) in view of Hwang et al. (US-20210099222 hereinafter Hwang) and in further view of Lalezari (US-20030197637).

	Regarding claim 9, Chethik in view of Hwang teach The radio transceiver of claim 1.
 Chethik further teaches further comprising: a receiver module (7:57 “receiver 718”) controllable by the one or more processors (Chethik 9:48-49 “switch control logic processor 1006”) for at least receiving an incoming RF signal incident on the radio transceiver through a group of antenna elements in the plurality of horn-antenna elements after the group is identified (Chethik fig 5-6; 6:56-60 “clusters 502, 504 and 506 respectively. All of these beam characteristics are very similar, differing only in minor detail and pointing direction. Thus, the beam angle of the antenna can be moved or steered merely by switching on/off different antenna elements on the array.” [different antenna elements noted by the clusters can be switched on to transmit RF signals corresponding to an antenna , 
	Chethik in view of Hwang teach does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lalezari teaches wherein the receiver module is configured to receive a signal copy of the incoming RF signal from each antenna element in the identified group (Lalezari 0043 “ each such receive beam, a combiner signal results, which can be characterized as a vectorial sum of the fields of each of the antenna elements 150 in the antenna element array.”), and to combine respective signal copies to reconstruct the incoming RF signal for enhancing a signal-to-noise ratio thereof (Lalezari 0046 “receiving radio 158 based on such analysis and comparisons can identify which of the combiner signals optimizes the SNR and inputs this information to the antenna beam controller 140. ”; 0006 “The SNR of the combiner signal is useful in ascertaining a maximum, preferred or desired gain of the receive beam for a particular transmit beam.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify of Chethik and the beamforming MIMO system and method of Hwang to include the cross-link antenna system and method of Lalezari.  One would have been motivated to do so in order to reduce and minimize unwanted effects of interference (Lalezari 0026).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lalezari merely teaches that it is well-known to incorporate the particular signal combiner features.  Since both Chethik in view of Hwang and Lalezari disclose similar beamforming architectures, one of ordinary skill in 

	Regarding claim 10, Chethik in view of Hwang and in further view of Lalezari teach The radio transceiver of claim 9.
Lalezari further teaches wherein maximum ratio combining is used to combine the respective signal copies (Lalezari 0046 “receiving radio 158 based on such analysis and comparisons can identify which of the combiner signals optimizes the SNR and inputs this information to the antenna beam controller 140. ”; 0006 “The SNR of the combiner signal is useful in ascertaining a maximum, preferred or desired gain of the receive beam for a particular transmit beam.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify of Chethik and the beamforming MIMO system and method of Hwang to include the cross-link antenna system and method of Lalezari.  One would have been motivated to do so in order to reduce and minimize unwanted effects of interference (Lalezari 0026).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lalezari merely teaches that it is well-known to incorporate the particular signal combiner features.  Since both Chethik in view of Hwang and Lalezari disclose similar beamforming architectures, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

14, Chethik in view of Hwang and in further view of Lalezari teach The radio transceiver of claim 9.
Chethik further teaches wherein the receiver module is further configured to: receive plural independent incoming RF signals through different groups of antenna elements (Chethik fig 5-6; 6:56-60 “clusters 502, 504 and 506 respectively. All of these beam characteristics are very similar, differing only in minor detail and pointing direction. Thus, the beam angle of the antenna can be moved or steered merely by switching on/off different antenna elements on the array.” [Fig 6A-C demonstrate the different propagation directions from the different clusters of antenna element groups]) 
in the plurality of horn-antenna elements (Chethik 6:12-14 “Antenna elements 402 can comprise any suitable antenna element, such as a horn antenna element” fig 4 [shows a body frame where antenna elements 402 are distributed]).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chethik et al. (US PAT 6961025 hereinafter Chethik) in view of Hwang et al. (US-20210099222 hereinafter Hwang) in  view of Lalezari (US-20030197637) and in further view of Hirayama et al. (US-20040058711 hereinafter Hirayama).

	Regarding claim 11, Chethik in view of Hwang and in further view of Lalezari teach The radio transceiver of claim 9.
Chethik further teaches wherein the one or more processors are further configured to control the receiver module to: (Chethik , 
wherein the FOV is created by the plurality of antenna elements distributed on the body frame (Chethik fig 5; fig 8a [shows antenna clusters and a beam pattern]).
While Chethik discloses scanning a field of view as demonstrated by the disclosed beam formation, Chethik in view of Hwang and in further view of Lalezari does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hirayama teaches before the group is identified, scan a field of view (FOV) provided by the antenna array for detecting presence of the incoming RF signal (Hirayama 0092 “a beam steering technique to direct a beam in the direction in which the reception signal level is highest. This AAA reception control section 31 scans beams within a predetermined scanning range.”) and identifying the group (Hirayama 0129 “a radio reception apparatus and directivity reception method that enable an optimal directivity beam to be created in a short time can be implemented by determining the scanning range of an adaptive array antenna that uses a beam steering method based on peaks in delay profiles”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify of Chethik and the beamforming MIMO system and method of Hwang and the cross-link antenna system and method of Lalezari to include the beam steering system and method of Hirayama.  One would have been motivated to do so in order to improve reception quality (Hirayama 0083). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hirayama merely teaches that it is well-known to incorporate the particular beam scanning and steering features.  Since both Chethik in view of Hwang in view of Lalezari and Hirayama disclose similar 

Regarding claim 12, Chethik in view of Hwang and in further view of Lalezari teach The radio transceiver of claim 9.
 Chethik further teaches wherein the one or more processors are further configured to control the receiver module to (Chethik 7:5 “switch control logic processor 706”): after the group is identified (Chethik 3:48-49 “FIG. 5 is a drawing of the antenna array of FIGS. 4a and 4b showing different clusters of active antenna elements”), 
Chethik in view of Hwang and in further view of Lalezari does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hirayama teaches wherein the one or more processors are further configured to control the receiver module to (Hirayama 0039 “ adaptive array antenna reception control section (AAA reception control section) 13.”): after the group is identified (Hirayama fig 2), track a direction of arrival of the incoming RF signal over time so as to regularly update the group with new locations of antenna elements on which the incoming RF signal is incident (Hirayama 0107 “an arrival direction estimation section that estimates the direction of arrival of a transmission wave by detecting peaks that appear in the plurality of delay profiles, a beam steering reception section that scans directivity beams within a predetermined angular range and acquires a reception signal in the direction in which the highest reception level is obtained, and a scanning range .
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify of Chethik and the beamforming MIMO system and method of Hwang and the cross-link antenna system and method of Lalezari to include the beam steering system and method of Hirayama.  One would have been motivated to do so in order to improve reception quality (Hirayama 0083). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hirayama merely teaches that it is well-known to incorporate the particular beam scanning and steering features.  Since both Chethik in view of Hwang in view of Lalezari and Hirayama disclose similar beamforming architectures, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chethik et al. (US PAT 6961025 hereinafter Chethik) in view of Hwang et al. (US-20210099222 hereinafter Hwang) in  view of Lalezari (US-20030197637) in view of Hirayama et al. (US-20040058711 hereinafter Hirayama) and in further view of Thomas (CN-100393004).

13, Chethik in view of Hwang and in further view of Lalezari teach The radio transceiver of claim 12.
Hirayama further teaches wherein the one or more processors are further configured to (Hirayama fig 2 [illustrates receiving a signal from a mobile station “MS” corresponding to a mobile communication device]; fig 1 “transmission/reception duplexer”).
	Chethik in view of Hwang and in further view of Lalezari does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Thomas teaches assign a direction opposite to the direction of arrival as the desired propagation direction for supporting bidirectional wireless communication between the radio transceiver and a mobile communication device that sends out the incoming RF signal (Thomas “mobile switching center (MSC) is mainly according to the cell auxiliary unit 120 to the main cell unit 110 and further to describe information of the arrival direction of the main unit 160. opposite direction of service is similar, and should be understood that the present invention supports bi-directional, full duplex communication.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify of Chethik and the beamforming MIMO system and method of Hwang and the cross-link antenna system and method of Lalezari and the beam steering system and method of Hirayama to include the bidirectional communications of Thomas.  One would have been motivated to do so in order to improve communication link availability (Thomas 0009). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Thomas merely teaches that it is well-
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Kenington (US-20210084611) discloses “A spatial location system is described comprising at least one of a transmitter and a receiver together with an antenna array wherein the antenna array is capable of varying the pointing angle of at least two antenna lobes independently without the need to move either the antenna array or its constituent parts physically and wherein the at least two antenna lobes are arranged such that they may partially intersect at one or more pointing angles under electronic control. The antenna array may, for example, comprise at least a first sub-array and at least a second sub-array wherein the second sub-array is oriented substantially orthogonally to the first sub-array. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648           

/Thomas M Hammond  III/               Primary Examiner, Art Unit 3648